                Case 2:20-cv-01878-BJR Document 59 Filed 03/05/21 Page 1 of 12




 1                                                        HONORABLE BARBARA J. ROTHSTEIN

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10   WSOU INVESTMENTS LLC d/b/a BRAZOS                    No. 2:20-cv-01878-BJR
     LICENSING AND DEVELOPMENT, a                         No. 2:21-cv-00123-BJR
11   Delaware limited liability company,                  No. 2:21-cv-00124-BJR
                            Plaintiff,                    No. 2:21-cv-00125-BJR
12                                                        No. 2:21-cv-00126-BJR
13          v.

14   F5 NETWORKS, INC., a Washington                      JOINT STATUS REPORT AND
     Corporation,                                         DISCOVERY PLAN
15
                            Defendant.
16

17          Pursuant to Fed. R. Civ. P. 26(f) and LCR 26(f), the parties, by and through their

18   undersigned counsel, hereby respectfully submit their Joint Status Report and Discovery Plan as

19   follows:

20          1.      A statement of the nature and complexity of the case:

21          Plaintiff: WSOU Investments LLC d/b/a Brazos Licensing and Development (“WSOU”)

22   is a Delaware limited liability company that maintains its principal place of business at 605 Austin

23   Avenue, Suite 6, Waco, Texas 76701. WSOU is the owner by assignment of all right, title, and

24   interest in U.S. Patent No. 7,953,884 titled Method and Apparatus for Overload Control and Audit

25   in a Resource Control and Management System (“the ’884 Patent”), U.S. Patent No. 7,860,000

26   titled Apparatus, Method and Computer Program Products Providing Estimation of Activity

27    JOINT STATUS REPORT AND DISCOVERY PLAN – 1                                         CORR CRONIN LLP
      (Case Nos. 2:20-cv-01878-BJR, 2:21-cv-00123-BJR, 2:21-cv-                    1001 Fourth Avenue, Suite 3900
                                                                                   Seattle, Washington 98154-1051
      00124-BJR, 2:21-cv-00125-BJR, 2:21-cv-00126-BJR)                                    Tel (206) 625-8600
                                                                                          Fax (206) 625-0900
                 Case 2:20-cv-01878-BJR Document 59 Filed 03/05/21 Page 2 of 12




 1   Factor and Enhanced Radio Resource Management, (“the ’000 Patent”), U.S. Patent No. 9,584,330
 2   titled Method for Generating a Real Time Billing Information in a Packet Switching Based
 3   Network and Network Element (“the ’330 Patent”), U.S. Patent No. 8,248,940 titled Method and
 4   Apparatus for Targeted Content Delivery Based on Internet Video Traffic Analysis (“the ’940
 5   Patent”), and U.S. Patent No. 7,548,945 titled System, Network Device, Method, and Computer
 6   Program Product for Active Load Balancing Using Clustered Notes as Authoritative Domain
 7   Name Servers (“the ’945 Patent”) (collectively, the “Patents-in-Suit”).
 8             WSOU filed five separate Complaints for Patent Infringement against Defendant F5
 9   Networks, Inc. (“F5”) based on F5’s direct and indirect infringement, either literally or under the
10   doctrine of equivalents, of the Patents-in-Suit by making, using, offering to sell, selling, marketing,
11   testing, and/or importing into the United States infringing products, including, but not limited to, F5’s
12   BIG-IP System, BIG-IP Local Traffic Manager, BIG-IP Policy Enforcement Manager, and BIG-IP
13   DNS. See Case Nos. 2:20-cv-01878-BJR (the ’884 Patent), 2:21-cv-00123-BJR (the ’000 Patent),
14   2:21-cv-00124-BJR (the ’330 Patent), 2:21-cv-00125-BJR (the ’940 Patent), and 2:21-cv-00126-
15   BJR (the ’945 Patent). Despite actual knowledge of the Patents-in-Suit since at least November 6,
16   2020, 1 F5 continues to make, use, offer to sell, sell, market, test, and/or import into the United
17   States infringing products, and continues to distribute product literature and website materials
18   inducing end users and others to use its products in customary and intended manners that infringe
19   the Patents-in-Suit. F5 continues to directly and indirectly infringe, either literally or under the
20   doctrine of equivalents, the Patents-in-Suit.
21

22

23   1
       On September 15, 2020, WSOU filed four separate Complaints for Patent Infringement against
24   F5 alleging infringement of the ’000 Patent, ’330 Patent, ’940 Patent, and ’945 Patent in the United
     States District Court for the Eastern District of Virginia, and on November 6, 2020, WSOU filed
25   another Complaint for Patent Infringement against F5 alleging infringement of the ’884 Patent in
     the United States District Court for the Eastern District of Virginia. Dkt. 50 at p. 1-2. On
26   November 6, 2020, F5 waived the service of summons in each of these actions. Id. at p. 2. Hence,
     F5 has had actual knowledge of the Patents-in-Suit at least as of November 6, 2020.
27       JOINT STATUS REPORT AND DISCOVERY PLAN – 2                                         CORR CRONIN LLP
         (Case Nos. 2:20-cv-01878-BJR, 2:21-cv-00123-BJR, 2:21-cv-                    1001 Fourth Avenue, Suite 3900
                                                                                      Seattle, Washington 98154-1051
         00124-BJR, 2:21-cv-00125-BJR, 2:21-cv-00126-BJR)                                    Tel (206) 625-8600
                                                                                             Fax (206) 625-0900
                 Case 2:20-cv-01878-BJR Document 59 Filed 03/05/21 Page 3 of 12




 1             Defendant: Each of the five actions is a unique patent infringement suit. As WSOU
 2   acknowledges in its statement regarding related cases below, the cases involve different patents
 3   from different families, and different accused products and methods, and thus do not involve
 4   common questions of law and fact. None of the Patents-in-Suit are related. Combined, there are
 5   107 asserted claims across the five Patents-in-Suit. In each case, WSOU alleges that different
 6   technical functions or features of different F5 products infringe one of the Patents-in-Suit.
 7             F5 answered all five complaints on February 26, 2021, and asserted counterclaims for
 8   declaratory judgment of non-infringement and invalidity of each of the Patents-in-Suit. There are
 9   many disputed issues, including whether the Patents-in-Suit are invalid, whether any F5 product
10   infringes any valid claim of any Patent-in-Suit, the scope and meaning of disputed claim terms,
11   whether WSOU is entitled to damages, and whether WSOU has complied with the notice and
12   patent marking requirements.
13             2.      A proposed deadline for the joining of additional parties:
14             The parties do not foresee a need to join any additional parties.
15
               3.     Consent to assignment of this case to a full-time United States Magistrate
16                    Judge to conduct all proceedings:

17             The parties do not consent to assignment of this case to a full-time United States Magistrate

18   Judge.

19             4.     A discovery plan that states, by corresponding paragraph letters (A, B, etc.),
                      the parties’ views and proposals on all items in Fed. R. Civ. P. 26(f)(3):
20
               (A)    Initial Disclosures: The parties exchanged their Initial Disclosure Statements on
21
     February 26, 2021 in Case No. 2:20-cv-01878-BJR. The parties will exchange initial disclosures
22
     for the remaining cases, Nos. 2:21-cv-00123-BJR, 2:21-cv-00124-BJR, 2:21-cv-00125-BJR, and
23
     2:21-cv-00126-BJR, on March 23, 2021. 2
24
     2
25       The current deadlines to exchange Initial Disclosure Statements are as follows:
           • February 26, 2021 in Case No. 2:20-cv-01878-BJR pursuant to the Order Regarding Initial
26            Disclosures and Joint Status Report entered on January 22, 2021 as Dkt. 47 in that case;
27       JOINT STATUS REPORT AND DISCOVERY PLAN – 3                                        CORR CRONIN LLP
         (Case Nos. 2:20-cv-01878-BJR, 2:21-cv-00123-BJR, 2:21-cv-                   1001 Fourth Avenue, Suite 3900
                                                                                     Seattle, Washington 98154-1051
         00124-BJR, 2:21-cv-00125-BJR, 2:21-cv-00126-BJR)                                   Tel (206) 625-8600
                                                                                            Fax (206) 625-0900
              Case 2:20-cv-01878-BJR Document 59 Filed 03/05/21 Page 4 of 12




 1          (B)      Subjects, timing, and potential phasing of discovery: The parties anticipate that at
 2   discovery will be sought regarding the allegedly infringing products and/or methods, alleged prior
 3   art, ownership and licensing of the Patents-in-Suit, damages, and defenses. The parties agree to
 4   the contention and claim construction discovery phasing that the Local Patent Rules impose. See
 5   Local Patent Rule 112. The parties also propose that expert discovery should be phased after fact
 6   discovery, as shown in the proposed schedules below. The parties agree to the following schedule:
 7

 8           Event
                                                                    2/26/2021: -1878
 9           Initial Disclosures                             3/23/2021: -123, -124, -125, and
                                                                          -126
10           Joint Status Report                                        3/5/2021
11           Disclosure of Asserted Claims and                          4/8/2021
             Infringement Contentions
12           Non-Infringement and Invalidity                             6/17/2021
             Contentions
13
             Document Production Accompanying                            6/17/2021
14           Invalidity Contentions
15           Exchange of Proposed Terms and Claim                        7/15/2021
             Elements for Construction
16           Exchange of Preliminary Claim                               8/19/2021
             Construction and Extrinsic Evidence
17
             Joint Claim Construction and Prehearing                     9/30/2021
18           Statement
             Expert Disclosure on Claim Construction                     9/30/2021
19           Rebuttal Expert Disclosure on Claim                        11/11/2021
             Construction
20

21
        •   March 3, 2021 in Case No. 2:21-cv-00123-BJR pursuant to the Order Regarding Initial
22          Disclosures and Joint Status Report entered on February 20, 2021 as Dkt. 26 in that case;
        •   March 18, 2021 in Case No. 2:21-cv-00125-BJR pursuant to the Order Regarding FRCP
23          26(f) Conference, Initial Disclosures and Joint Status Report entered on February 11, 2021 as
24          Dkt. 30 in that case;
        •   March 18, 2021 in Case No. 2:21-cv-00126-BJR pursuant to the Order Regarding Initial
25          Disclosures and Joint Status Report entered on February 11, 2021 as Dkt. 28 in that case;
            and
26      •   March 23, 2021 in Case No. 2:21-cv-00124-BJR pursuant to the Order Regarding Initial
            Disclosures and Joint Status Report entered on February 16, 2021 as Dkt. 36 in that case.
27    JOINT STATUS REPORT AND DISCOVERY PLAN – 4                                         CORR CRONIN LLP
      (Case Nos. 2:20-cv-01878-BJR, 2:21-cv-00123-BJR, 2:21-cv-                    1001 Fourth Avenue, Suite 3900
                                                                                   Seattle, Washington 98154-1051
      00124-BJR, 2:21-cv-00125-BJR, 2:21-cv-00126-BJR)                                    Tel (206) 625-8600
                                                                                          Fax (206) 625-0900
              Case 2:20-cv-01878-BJR Document 59 Filed 03/05/21 Page 5 of 12




 1           Event
             Completion of Claim Construction                             12/2/2021
 2           Discovery
             Opening Claim Construction Brief                            12/16/2021
 3
             Responsive Claim Construction Brief                          1/6/2022
 4           Claim Construction Hearing                           As ordered by the Court
             Advice of Counsel Defense Disclosures             Within 14 days of the Markman
 5           and Accompanying Document Production                           Order
             Amend Pleadings Without Leave of Court            Within 30 days of the Markman
 6                                                                          Order
 7           Close of Fact Discovery                          45 days after the Markman Order
             Opening Expert Reports                              8 weeks after close of fact
 8                                                                        discovery
             Rebuttal Expert Reports                           8 weeks after Opening Expert
 9                                                                         Reports
             Close of Expert Discovery                         4 weeks after Rebuttal Expert
10
                                                                           Reports
11           Dispositive Motions and Daubert Motions            30 days after close of expert
                                                                          discovery
12           Opposition to Dispositive Motions and            21 days after opening dispositive
             Daubert Motions                                        and Daubert motions
13           Replies in Support of Dispositive Motions          14 days after dispositive and
14           and Daubert Motions                                    Daubert oppositions
             Jury Trial                                          90 days after decisions on
15                                                            dispositive and Daubert motions
                                                                          are issued
16

17          (C)       Electronically stored information: The parties are discussing the Court’s Model
18   Agreement Regarding Discovery of Electronically Stored Information (“ESI”), and will submit a
19   proposed ESI Order.
20          (D)       Privilege issues: The parties expect to address this issue together with discussions
21   related to confidential information and the entry of a Protective Order, and further expect to agree
22   on a procedure for handling the inadvertent production of privileged information.
23          (E)       Proposed limitations on discovery:
24          The parties agree to the following limitations on discovery:
25                •   Interrogatories:
26                       o 15 common interrogatories per side
27    JOINT STATUS REPORT AND DISCOVERY PLAN – 5                                          CORR CRONIN LLP
      (Case Nos. 2:20-cv-01878-BJR, 2:21-cv-00123-BJR, 2:21-cv-                     1001 Fourth Avenue, Suite 3900
                                                                                    Seattle, Washington 98154-1051
      00124-BJR, 2:21-cv-00125-BJR, 2:21-cv-00126-BJR)                                     Tel (206) 625-8600
                                                                                           Fax (206) 625-0900
                 Case 2:20-cv-01878-BJR Document 59 Filed 03/05/21 Page 6 of 12




 1                          o 25 case-specific interrogatories per side
 2                   •   Requests for Admission: WSOU does not propose to modify any of the
 3                       permissible discovery set forth in FRCP 36
 4                   •   Requests for Production: WSOU does not propose to modify any of the
 5                       permissible discovery set forth in FRCP 34
 6                   •   Fact Depositions:
 7                          o 80 hours per side (party only)
 8                          o For depositions where an interpreter is required, the time allotment
 9                              available under this order is increased by 50% to account for the
10                              translation time (e.g., a 7-hour deposition is increased to 10.5 hours if
11                              using an interpreter). Additionally, the defending party may provide a
12                              check interpreter at that party’s cost.
13                   •   Expert Depositions: 7 hours per report 3
14             (F)       The need for any discovery-related orders: At this time, the parties do not currently
15   anticipate the need for discovery-related orders other than a Protective Order and ESI Order.
16
               5.        The parties’ views, proposals, and agreements, by corresponding paragraph
17                       letters (A, B, etc.), on all items set forth in Local Civil Rule 26(f)(1), which
                         includes the following topics:
18             (A)       Prompt case resolution: The parties are dedicated to a prompt resolution of this
19   case to the extent possible and shall engage in settlement discussions when appropriate.
20             (B)       Alternative dispute resolution: The parties will consider the use of Alternative
21   Dispute Resolution after the Court issues its Markman Order.
22             (C)       Related cases:
23

24
     3
      For example, if a single technical expert submits reports on both infringement and invalidity, he
     or she may be deposed for up to 14 hours in total. If the expert opines in numerous cases, then his
25   or her deposition will be limited to 7 hours per report for the first case, and an additional 5 hours
     for each additional case in which he or she provides a report. For clarity, if a single technical
26   expert submits reports on both infringement and invalidity, he or she may be deposed for an
     additional 10 hours for each additional case in which he or she provides such reports.
27       JOINT STATUS REPORT AND DISCOVERY PLAN – 6                                           CORR CRONIN LLP
         (Case Nos. 2:20-cv-01878-BJR, 2:21-cv-00123-BJR, 2:21-cv-                      1001 Fourth Avenue, Suite 3900
                                                                                        Seattle, Washington 98154-1051
         00124-BJR, 2:21-cv-00125-BJR, 2:21-cv-00126-BJR)                                      Tel (206) 625-8600
                                                                                               Fax (206) 625-0900
                 Case 2:20-cv-01878-BJR Document 59 Filed 03/05/21 Page 7 of 12




 1          Plaintiff: On February 10, 2021, F5 filed a Notice of Related Cases “relating” the cases
 2   in the chart below. However, WSOU does not believe that these cases are “related” under the
 3   meaning of that term in the Western District of Washington because they involve different patents
 4   from different families, and different accused products and methods, and thus do not involve
 5   common questions of law and fact.
 6
                              Case Caption                     Patent-in-Suit          Accused Product
 7
        1        WSOU Investments, LLC d/b/a Brazos         U.S. Patent No.         BIG-IP Local Traffic
 8               Licensing and Development v. F5            7,860,000               Manager
                 Networks, Inc., Case No. 2:21-cv-00123-
 9
                 BJR
10      2        WSOU Investments, LLC d/b/a Brazos         U.S. Patent No.         BIG-IP Policy
                 Licensing and Development v. F5            9,584,330               Enforcement
11               Networks, Inc. Case No. 2:21-cv-00124-                             Manager
                 BJR
12      3        WSOU Investments, LLC d/b/a Brazos         U.S. Patent No.         BIG-IP Policy
13               Licensing and Development v. F5            8,248,940               Enforcement
                 Networks, Inc., Case No. 2:21-cv-00125-                            Manager
14               BJR
        4        WSOU Investments, LLC d/b/a Brazos         U.S. Patent No.         BIG-IP DNS
15               Licensing and Development v. F5            7,548,945
                 Networks, Inc. Case No. 2:21-cv-00126-
16
                 BJR
17          Defendant: Because each of the five cases concern identical parties and questions of
18   patent infringement and, as reflected in this joint report, coordinating discovery and pretrial
19   procedures limits the risk of burdensome duplication of labor and expenses by the Court and the
20   parties, F5 maintains the cases are “related” under LCR 3(g) and are best litigated in front of a
21   single judge. F5 agrees with WSOU that the cases involve different patents from different families,
22   and different accused products and methods, and thus do not involve common questions of law
23   and fact.
24          (D)       Discovery management: The parties propose certain limitations on discovery as set
25   forth in Section 4(F) above. The parties agree that:
26

27    JOINT STATUS REPORT AND DISCOVERY PLAN – 7                                        CORR CRONIN LLP
      (Case Nos. 2:20-cv-01878-BJR, 2:21-cv-00123-BJR, 2:21-cv-                   1001 Fourth Avenue, Suite 3900
                                                                                  Seattle, Washington 98154-1051
      00124-BJR, 2:21-cv-00125-BJR, 2:21-cv-00126-BJR)                                   Tel (206) 625-8600
                                                                                         Fax (206) 625-0900
              Case 2:20-cv-01878-BJR Document 59 Filed 03/05/21 Page 8 of 12




 1      •   All documents shall be served by electronic mail, to counsel of record, unless electronic
 2          service is not practical or is unduly burdensome in which event the parties shall cooperate
 3          to promptly determine, by the date service is due, the most expeditious manner possible to
 4          achieve service such as through FTP or other secure electronic delivery;
 5      •   Service shall be made before midnight Pacific Standard Time for all purposes including
 6          calculating and meeting deadlines; and
 7      •   Discovery received from third parties by propounding party shall be shared with non-
 8          propounding party.
 9          (E)     Anticipated discovery sought: See Section 4(B) above. The parties shall seek
10   discovery as directed, inter alia, by the Local Patent Rules.
11          (F)     Phasing of motions: See Section 4(B) above. The parties do not anticipate filing
12   early dispositive motions, but reserve their respective rights to do so.
13          (G)     Preservation of discoverable information: The parties represent that they are aware
14   of their obligations with respect to preserving discoverable information.
15          (H)     Privilege issues: See Section 5(D) above.
16          (I)     Model Protocol for Discovery of ESI: See Section 4(C) above.
17          (J)     Alternatives to Model Protocol: See Section 4(C) above.
18
            6.      The date by which discovery can be completed:
19          See Section 4(B) above.
20
            7.      Whether the case should be bifurcated by trying the liability issues before the
21                  damages issues, or bifurcated in any other way:
            At this time, the parties do not believe bifurcation is appropriate for this action.
22

23          8.      Whether the pretrial statements and pretrial order called for by Local Civil
                    Rules 16(e), (h), (i), and (k), and 16.1 should be dispensed with in whole or in
24                  part for the sake of economy:
            The parties do not believe that the pretrial statements and pretrial order should be dispensed
25
     with in whole or in part.
26

27    JOINT STATUS REPORT AND DISCOVERY PLAN – 8                                          CORR CRONIN LLP
      (Case Nos. 2:20-cv-01878-BJR, 2:21-cv-00123-BJR, 2:21-cv-                     1001 Fourth Avenue, Suite 3900
                                                                                    Seattle, Washington 98154-1051
      00124-BJR, 2:21-cv-00125-BJR, 2:21-cv-00126-BJR)                                     Tel (206) 625-8600
                                                                                           Fax (206) 625-0900
              Case 2:20-cv-01878-BJR Document 59 Filed 03/05/21 Page 9 of 12




 1          9.      Any other suggestions for shortening or simplifying the case:
            The parties propose providing a tutorial to the Court to understand the technology claimed
 2
     by the Patents-in-Suit. Such tutorial should be scheduled at the time of the Markman hearing or
 3
     at any other time as the Court desires.
 4
            The parties agree that after contentions are served and before claim construction terms are
 5
     exchanged, the parties will confer on whether the number of claims at issue can be narrowed before
 6
     claim construction proceedings begin. The parties also agree to confer on further narrowing the
 7
     number of claims at issue and the number of asserted prior art references after the Court issues its
 8
     Markman order, before expert reports.
 9

10          10.     The date the case will be ready for trial:
            See Section 4(B) above. The case will be ready for trial 90 days after rulings on dispositive
11
     and Daubert motions.
12

13           11.    Whether the trial will be jury or non-jury:
            The parties request a jury trial.
14

15           12.    The number of trial days required:
            The estimated length of trial is 7 days.
16

17           13.    The names, addresses, and telephone numbers of all trial counsel:
            For WSOU, trial counsel includes:
18
19                  Blake Marks-Dias, WSBA No. 28169
                    CORR CRONIN LLP
20                  1001 Fourth Avenue, Suite 3900
                    Seattle, Washington 98154
21                  (206) 625-8600 Phone
                    (206) 625-0900 Fax
22                  bmarksdias@corrcronin.com

23                  Jonathan K. Waldrop
                    KASOWITZ BENSON TORRES LLP
24                  333 Twin Dolphin Drive, Suite 200
                    Redwood Shores, CA 94065
25                  (650) 453-5170 Phone
                    (650) 362-2445 Fax
26
                    jwaldrop@kasowitz.com
27    JOINT STATUS REPORT AND DISCOVERY PLAN – 9                                         CORR CRONIN LLP
      (Case Nos. 2:20-cv-01878-BJR, 2:21-cv-00123-BJR, 2:21-cv-                    1001 Fourth Avenue, Suite 3900
                                                                                   Seattle, Washington 98154-1051
      00124-BJR, 2:21-cv-00125-BJR, 2:21-cv-00126-BJR)                                    Tel (206) 625-8600
                                                                                          Fax (206) 625-0900
            Case 2:20-cv-01878-BJR Document 59 Filed 03/05/21 Page 10 of 12




 1
           For F5, trial counsel includes:
 2

 3                KING & SPALDING LLP
                  Shane Brun (Pending Pro Hac Vice)
 4                sbrun@kslaw.com
                  601 S. California Ave.
 5                Suite 100
                  Palo Alto, CA 94304
 6                Telephone: (415) 318-1245
                  Fax: (415) 318-1200
 7
                  KING & SPALDING LLP
 8
                  Angela Tarasi (Pending Pro Hac Vice)
 9                atarasi@kslaw.com
                  1515 Wynkoop Street
10                Suite 800
                  Denver, CO 80220
11                Telephone: (720) 535-2319
12
                  PERKINS COIE LLP
13                Ramsey M. Al-Salam, WSBA No. 18822
                  1201 Third Avenue, Suite 4900
14                Seattle, WA 98101-3099
                  Tel: 206.359.8000/Fax: 206.359.9000
15                RAlSalam@perkinscoie.com
16          14.   The dates on which the trial counsel may have complications to be considered
                  in setting a trial date:
17
           Counsel do not currently have any scheduling conflicts.
18
            15.   Service on other parties:
19
           Not applicable at this time.
20
            16.   Whether any party wishes a scheduling conference before the Court enters a
21                scheduling order in the case:
22         At this time, the parties do not anticipate the need for a scheduling conference.
23          17.   List the date(s) that each and every nongovernmental corporate party filed
                  its disclosure statement pursuant to Fed. R. Civ. P. 7.1 and Local Civil Rule
24                7.1:
25         WSOU filed its corporate disclosure statement on November 6, 2020.
26         F5 filed its respective corporate disclosure statement on January 26, 2021.
27   JOINT STATUS REPORT AND DISCOVERY PLAN – 10                                       CORR CRONIN LLP
     (Case Nos. 2:20-cv-01878-BJR, 2:21-cv-00123-BJR, 2:21-cv-                   1001 Fourth Avenue, Suite 3900
                                                                                 Seattle, Washington 98154-1051
     00124-BJR, 2:21-cv-00125-BJR, 2:21-cv-00126-BJR)                                   Tel (206) 625-8600
                                                                                        Fax (206) 625-0900
            Case 2:20-cv-01878-BJR Document 59 Filed 03/05/21 Page 11 of 12




 1         DATED this 5th day of March, 2021.
 2
                                                        CORR CRONIN LLP
 3   By: s/ Ramsey M. Al-Salam
         Ramsey M. Al-Salam, WSBA No.             By: s/ Blake Marks-Dias
 4       18822                                        Blake Marks-Dias, WSBA No. 28169
         Stevan R. Stark, WSBA No. 39639              Eric A. Lindberg, WSBA No. 43596
 5                                                    1001 Fourth Avenue, Suite 3900
         PERKINS COIE LLP                             Seattle, WA 98154
         1201 Third Avenue, Suite 4900                (206) 625-8600 Phone
 6       Seattle, WA 98101-3099                       (206) 625-0900 Fax
         Telephone: (206) 359-8000                    bmarks-dias@corrcronin.com
 7
         RAlSalam@perkinscoie.com                     elindberg@corrcronin.com
 8       SStark@perkinscoie.com
                                                        Jonathan K. Waldrop (Admitted pro hac vice)
 9      Stephen E. Baskin                               jwaldrop@kasowitz.com
        (Pending pro hac vice)                          Darcy L. Jones (Admitted pro hac vice)
10      sbaskin@kslaw.com                               djones@kasowitz.com
        KING & SPALDING LLP                             Marcus A. Barber (Admitted pro hac vice)
11      1700 Pennsylvania Avenue, NW                    mbarber@kasowitz.com
                                                        John W. Downing (Admitted pro hac vice)
        2nd Floor                                       jdowning@kasowitz.com
12      Washington, DC 20006-4707                       Heather S. Kim (Admitted pro hac vice)
        Telephone: (202) 626-2938                       hkim@kasowitz.com
13
                                                        Jack Shaw (Admitted pro hac vice)
14      D. Shane Brun                                   jshaw@kasowitz.com
        (Pending pro hac vice)                          ThucMinh Nguyen (Admitted pro hac vice)
15      sbrun@kslaw.com                                 tnguyen@kasowitz.com
        KING & SPALDING LLP                             KASOWITZ BENSON TORRES LLP
16      601 California Avenue, Suite 100                333 Twin Dolphin Drive, Suite 200
        Palo Alto, CA 94304                             Redwood Shores, California 94065
17      Telephone: (415) 318-1245                       Telephone: (650) 453-5170

18      Angela Tarasi                                   Paul G. Williams (Admitted pro hac vice)
                                                        pwilliams@kasowitz.com
        (Pending pro hac vice)
19                                                      KASOWITZ BENSON TORRES LLP
        atarasi@kslaw.com
                                                        1230 Peachtree Street N.E., Suite 2445
        KING & SPALDING LLP
20                                                      Atlanta, Georgia 30309
        1400 16th Street
                                                        Telephone: (404) 260-6080
21      16 Market Square
        Suite 400                                       Attorneys for Plaintiff
22      Denver, CO 80202
        Telephone: (720) 535-2319
23
        Attorneys for Defendant
24

25

26

27   JOINT STATUS REPORT AND DISCOVERY PLAN – 11                                        CORR CRONIN LLP
     (Case Nos. 2:20-cv-01878-BJR, 2:21-cv-00123-BJR, 2:21-cv-                    1001 Fourth Avenue, Suite 3900
                                                                                  Seattle, Washington 98154-1051
     00124-BJR, 2:21-cv-00125-BJR, 2:21-cv-00126-BJR)                                    Tel (206) 625-8600
                                                                                         Fax (206) 625-0900
              Case 2:20-cv-01878-BJR Document 59 Filed 03/05/21 Page 12 of 12




 1                                      CERTIFICATE OF SERVICE
             I hereby certify that on March 5, 2021, I caused the foregoing document to be electronically
 2
     filed with the Clerk of the Court using the CM/ECF system, which will send notification of such
 3
     filing to all counsel of record.
 4

 5

 6
                                                   s/ Christy A. Nelson
 7                                                 Christy A. Nelson

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27    JOINT STATUS REPORT AND DISCOVERY PLAN – 12                                        CORR CRONIN LLP
      (Case Nos. 2:20-cv-01878-BJR, 2:21-cv-00123-BJR, 2:21-cv-                    1001 Fourth Avenue, Suite 3900
                                                                                   Seattle, Washington 98154-1051
      00124-BJR, 2:21-cv-00125-BJR, 2:21-cv-00126-BJR)                                    Tel (206) 625-8600
                                                                                          Fax (206) 625-0900
